Opinion issued April 7, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-14-01027-CV
                           ———————————
                         ARNOLD GOFFE, Appellant
                                       V.
      U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE AS
      SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
      ASSOCIATION, AS TRUSTEE FOR CERTIFICATEHOLDERS
      OF BEAR STEARNS ASSET BACKED SECURITIES I LLC,
      ASSET BACK-CERTIFICATES, SERIES 2005-HE11, Appellee


              On Appeal from the 334th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-77133


                         MEMORANDUM OPINION

      Appellant, Arnold Goffe, has filed a motion for dismissal of his appeal. See

TEX. R. APP. P. 42.1(a)(1). Although there is no certificate of conference, the
motion contains a certificate of service on appellee, has been on file with the Court

for more than 10 days, and no party has responded to the motion. See TEX. R. APP.

P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                         2